Dismissed and Memorandum Opinion filed January 5, 2006








Dismissed and Memorandum Opinion filed January 5,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01182-CV
____________
 
CHRISTUS ST. JOHN HOSPITAL, KATHERINE SHEFFIELD, M.D., 
KEVIN RITTGER, M.D. AND EILENE
HUAG, Appellants
 
V.
 
HAROLD DEAN WILLES, INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF CHARLES ALBERT WILLES, JR., Appellee
 

 
On Appeal from
County Court at Law No. 3 and Probate Court
 Brazoria County, Texas
Trial Court Cause No. PR026062-B
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 31, 2005.
On December 15, 2005, the parties filed a motion to dismiss
the appeal in order to effectuate an agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 5, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.